PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/026,305
Filing Date: 3 Jul 2018
Appellant(s): Boa Technology Inc.



__________________
Clark F. Weight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-3, 5-6, 9-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (EP 0589232 A1) in view of Kerns (US 2005/0022427).

(2) Response to Argument
I. 	Appellant asserts that Hammer does not teach “the heel strap or panel is integrally formed with the upper strap”, as recited in Claim 1. Additionally, arguing that the use of “integrally formed” in the claims means that the two straps are formed of the same strap component and material. Appellant states the definition of “form” is “to make or produce” while the definition of integral is “entire, complete, whole”. Thus, the recitation of “the heel strap or panel [being] integrally formed with the upper strap” means that the heel strap and the upper strap are made or produced from an “entire, complete, or whole” strap or component. This definition corresponds to that proffered by the Appellant in the prior Office Action response and corresponds to the description of the upper strap and heel strap in the Application. Further, Appellant asserts that Hammer discloses strap 7 and strap 5 are “designed as a separate element” [Hammer, para.17], and therefore strap 7 is not integrally formed with strap 5.
Examiner respectfully disagrees. The plain definition of integral is “of, relating to, or belonging as a part of the whole; constituent or component” or “consisting or composed of parts that together constitute a whole”; see https://www.dictionary.com/browse/integral. Hammer clearly teaches that the strap 7 and strap 5 are permanently connected at 16 and, therefore, are integrally formed as they are produced and connected parts of the whole strap assembly. The straps of Hammer being formed separately is a moot point as they are, in fact, connected together to form the completed strap assembly. Appellant’s argument that “integrally formed” in the claims means that the two straps are formed of the same strap component and material, is not persuasive because limitations such as a single strap component or same material are not claimed. Further, Appellant did not specifically point out a definition of “integrally formed” in the instant Specification in such a way as to require application from the Specification to the claims. For all of these reasons, Appellant’s arguments are no found persuasive and the rejection under Hammer should be upheld by the Board.

II. 	Appellant asserts that Hammer does not teach a “tightening mechanism is separate from the first strap or panel and the second strap or panel and the tightening mechanism is coupled directly with the upper”, as recited in Claim 11. Further arguing that the tightening mechanism 3 of Hammer is arranged on strap 4, which does not meet the limitation of the tightening mechanism being “coupled directly with the upper”.
Examiner respectfully disagrees. Hammer most certainly teaches the tightening mechanism 3a is a distinct structure and material made separately from the first and second straps 4 & 5; as seen in Fig.5 and Pg.7 of the Final Rejection filed 11/22/2021. Additionally, Examiner notes, that the claim recites “the tightening mechanism is coupled directly with the upper”, which is not the same as stating “the tightening mechanism is coupled directly to the upper”. Appellant appears to be arguing the limitation as if the claim recites a direct coupling of the tightening mechanism to the upper, however, that is not what is recited in the claims. The term “with” requires “characterized by or having”, while the term “to” “indicate(s) contact or proximity”. While tightening mechanism 3a of Hammer is arranged on strap 4, strap 4 is part of the upper by being permanently connected between the sole and closed shaft 1, as seen in Fig.2. Therefore, tightening mechanism 3a of Hammer is “coupled directly with the upper”, both in that it is attached to strap 4 which is directly coupled with closed shaft 1 and in that the strap assembly containing 4 is a part of the upper as a whole when assembled with closed shaft 1. If Appellant had desired an interpretation of the tightening mechanism being directly coupled to the upper, then such a limitation should be claimed. The term “with” does not require direct contact between the two structures, but merely an attachment of the tightening mechanism with the upper, which can be achieved by an intermediary structure, such as a strap. For all of these reasons, Appellant’s arguments are no found persuasive and the rejection under Hammer should be upheld by the Board.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732    
                                                                                                                                                                                                    /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.